DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 6-7, 9, 12-15, and 18-21 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
 
Response to Amendment
Applicant’s amendments have obviated some, but not all, of the remaining grounds of objection to the specification, drawings, and claims given in the previous Office Actions.  See claim objections infra.
Applicant’s amendment has also obviated the rejections of the claims under 35 USC § 101 because classification using a naïve Bayes classifier, Gaussian classifier, or neural network is not clearly mentally performable, and the claim as a whole appears to be directed to a specific computer-implemented method of performing activity recognition and skill classification that has no direct analogue outside of a computer environment.  Therefore, the rejections under 335 USC § 101 are withdrawn.

Claim Objections
Claim 19 is objected to because of the following informalities: “to repeatedly receive” should be “repeatedly to receive”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 9, 12-15, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, independent claims 1, 7, and 18-19 recite that “the classifying comprises using varying levels of noise in the extracted features in at least one of a naïve Bayes classifier, a Gaussian classifier, or a neural network.”  The closest the specification as filed comes to disclosing this limitation is in the first full paragraph of page 10, which states, “[i]n this example, activities are classified using [a] k-NN [c]lassifier for varying levels of 5 noise, simulating skill change. The upper graph in Figure 6 shows the resulting plot of average classification F1-score of the walking activity with respect to changing noise levels.”  The newly added limitation constitutes new matter for at least two reasons.  First, the claim suggests that there is noise in the features input to the relevant algorithm, whereas the cited portion of the specification is equally consistent with an interpretation under which the raw data, before being formulated as feature vectors, contain noise (where the noise may or may not be eliminated in the preprocessing phase that forms the features).  Second, only the k-NN classifier is disclosed as dealing with noise.  The 
Furthermore, newly added claims 20-21 recite that the features comprise statistics “of the provided confidence scores in each sliding window.”  However, the specification, in the paragraph spanning pp. 4-5 as originally filed, recites that the mean and rms are functions of the raw data in each sliding window, not of the confidence scores.  Conversely, the specification, in the paragraph spanning pp. 7-8 as originally filed, indicates that the confidence scores are provided by the low-level classification made on the basis of the low-level features.  In other words, the claimed statistics (mean and rms), according to the specification, are calculated before the confidence scores are measured; therefore, they cannot be statistics “of the provided confidence scores.”  Therefore, the claimed calculation of the mean and rms “of the provided confidence scores” is new matter.
Furthermore, the independent claims were amended on June 11, 2020 to read that the “features of a time series of the provided confidence scores” are extracted “using a sliding window” or using “unsupervised symbolic classification.”  As explained above, the specification as originally filed describes the sliding window being used to extract features from the raw data, not from the “confidence scores.”  While page 4 describes feature extraction being performed using the confidence scores, the specification only appears to disclose the use of a sliding window for extracting features from the raw data.  Therefore, the limitation “extracting … features of a time series of the provided confidence scores using a sliding window” (or substantially similar language) in claims 1 and 7 is also new matter.  Similarly, “unsupervised symbolic classification” is only disclosed, by page 6 of the specification as filed, in connection with determining low-level classifications.  Performing feature extraction by symbolic classification on the confidence scores themselves is never disclosed.    Therefore, the recitation of extracting features of the confidence scores using unsupervised symbolic classification is also new matter.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.


Claims 1, 6-7, 9, 12-15, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "low-level" in claims 1, 7, and 18-19 is a relative term that renders the claims indefinite.  The terms "low-level" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding “low-level”, the closest the specification comes to elucidating the meaning of the term is the top of page 6 of the specification as originally filed, which reads, “Low level activities may be readily associated with low-level labels. Some easily characterisable activities (say, for example, walking, lifting a limb etc.) can consequently be labelled with such low-level labels, if these have been defined a-priori.”  One gathers, then, that the term “low-level” refers to movements or actions specified at a higher degree of granularity than “global” actions (e.g. climbing, running, etc.), but the specification does not make clear what the requisite level of granularity is.  For purposes of examination, any level of granularity short of global classification will be deemed “low-level.”
All claims dependent on a claim rejected hereunder are also rejected by virtue of their dependency on a rejected claim.
 
Claim Rejections - 35 USC § 103
Claims 1, 6-7, 9, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ladha et al., “ClimbAX: Skill Assessment for Climbing Enthusiasts,” in Proc. 2013 ACM Int’l Joint Conf. on Pervasive and Ubiquitous Computing 235-244 (2013) (“Ladha”) in view of Srinivas et al. (US 9526430) (“Srinivas”) and Lin et al. (US 20100209892) (“Lin”) and further in view of Ahn et al. (US 10535015) (“Ahn”).

reception circuitry configured repeatedly to 30 receive data indicative of an activity performed by a person and repeatedly detected by a sensor (ClimbAX detects climbing activities, which alleviates its user from the necessity of interacting with the device [sensor] – Ladha, p. 238, first paragraph under “Climb Segmentation”; see also Figure 2 (showing n > 1 climbing sessions, so the data are received repeatedly)), the activity including a physical movement of at least one part of a body of the person (with a view toward practical deployments in realistic climbing scenarios a body-worn sensor approach for capturing climbing activities [physical movements of a body] was adopted – Ladha, p. 237, first paragraph under “Recording”); and
processing circuitry configured to:
classify a type of the activity performed by the person in accordance with a range of physical movements of at least one part of the body of the person by using the received data (sensor data are uploaded to an analysis platform where climbing oriented data are automatically filtered out and the moves within each climb are automatically detected – Ladha, p. 237, third paragraph under “Automatic Climbing Performance Assessment”; with a view toward practical deployments in realistic climbing scenarios a body-worn sensor approach for capturing climbing activities [physical movements of a body] was adopted – id. at p. 237, first paragraph under “Recording” [so the classification is in accordance with the climbing physical movements]) repeatedly to provide both an indication of the type of the activity and a confidence score representing a confidence that the activity has been classified correctly (sensor data are uploaded to an analysis platform where climbing oriented data are automatically filtered out and the moves within each climb are automatically detected – Ladha, p. 237, third paragraph under “Automatic Climbing Performance Assessment”; statistical classification system discriminates climbing from non-climbing on a per-frame basis [so the classification is repeated] – id. at p. 239, last paragraph before “Move Segmentation”; overall climbing constitutes just 17% of a data set, yet it can be detected very reliably with a specificity of 0.96 [confidence] – id. at p. 242, first paragraph on left-hand column), the confidence score being feature vectors are fed into a statistical classification system that discriminates climbing from non-climbing on a per-frame [low-level] basis – Ladha, p. 239, last paragraph before “Move Segmentation”; overall climbing constitutes just 17% of a data set, yet it can be detected very reliably with a specificity of 0.96 [confidence] – id. at p. 242, first paragraph on left-hand column [so the confidence score is based on the per-frame/low-level classification]), wherein:
a first type of the activity is classified by a first number of physical movements of at least one part of the body; 
a second type of the activity is classified by a second number of physical movements of at least one part of the body;
the second number is less than the first number; and
the first type of the activity is different from the second type of the activity (complex climbing activities essentially consist of sequences of atomic movement units; these moves are defined as continuous limb movements [first type of activity, with a first number of movements of the body] that are temporally surrounded by pauses [second type of activity, consisting of zero movements – i.e., less than the first number of movements], i.e., static episodes with no significant displacement of the particular limb of interest – Ladha, p. 239, first paragraph under “Move Segmentation”); [and]
extract features … using a sliding window (implicit segmentation approach is used to extract analysis frames using a sliding window procedure that extracts frames of 5s length with an overlap of 1s, which captures climbing activities very effectively – Ladha, pp. 238-239, paragraph spanning both pages and paragraph preceding it) ….”
Ladha does not appear to disclose explicitly the remaining limitations of the claim.  However, Srinivas discloses “extract[ing] features of a time series of the provided confidence scores (heart rate sensing module may provide a confidence level associated with a current heart rate; if it is known that heart rate sensor values are relatively noisy at higher speeds, such a property may be incorporated into the confidence time series; current heart rate and confidence level may be used to compute a normalized heart rate [feature] – Srinivas, col. 25, ll. 46-67; fitness tracking device may use activity classification based on motion or heart rate data automatically to determine in what type of physical activity a user is engaged – id. at col. 4, ll. 14-21)….”
Khan and Srinivas both relate to activity monitoring and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khan to incorporate a time series of confidence scores into the classification, as disclosed by Srinivas, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to perform classification more accurately by taking the confidence of the underlying data into account.  See Srinivas, col. 25, ll. 46-67.
Neither Ladha nor Srinivas appears to disclose explicitly the remaining limitations of the claim.  However, Lin discloses “classify[ing] a skill level of the type of the activity of the person on the 35 basis of the features (adjusted skill in a driving scenario is defined as a skill level times scaling factors related to the effects of traffic and road conditions; the equation will also work if the skill characterization of the Nth maneuver outputs a confidence vector skill(N) = [conf(0) conf(1) … conf(k)]T, where conf(i) is the confidence the classifier has that the input pattern belongs to a given class [type of person = person with a given skill level] – Lin, paragraphs 161, 163).”
Ladha, Lin, and Srinivas are all in the field of skill assessment for activities and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ladha and Srinivas to classify the skill level on the basis of the indication of confidence in the classification, as disclosed by Lin, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to improve efficiency and reduce computation by allowing the system to skip further processing if the system has sufficient confidence in the result.  See Lin, paragraph 458.
Ahn discloses that “the classifying comprises using varying levels of noise in the extracted features in at least one of a naïve Bayes classifier, a Gaussian classifier, or a neural network (in training a neural network to recognize [classify] a walking state of a user, a processor may generate an input vector [i.e., feature vector] based on the virtual sensing data; the processor may add sensor noise, which may be white Gaussian noise, to the virtual sensing data – Ahn, col. 1, ll. 43-67 and col. 11, l. 57-col. 12, l. 4 [because the noise is Gaussian, different data points will have varying levels of noise]).”
Ahn and the instant application both relate to the use of machine learning to classify human activity and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ladha, Srinivas, and Lin to allow the system to process data with varying levels of noise, as disclosed by Ahn, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the robustness of the resulting model by making it more tolerant of noise.  See Ahn, col. 11, l. 57-col. 12, l. 4.

	Claim 1 is a method claim corresponding to device claim 7 and is rejected for the same reason as given in the rejection of that claim.

Regarding claim 9, Ladha, as modified by Srinivas, Lin, and Ahn, discloses “extract[ing] features from the received data by using a sliding window or unsupervised symbolic classification of the received data (implicit segmentation approach for climb detection used using a sliding window procedure that extracts analysis frames thereby integrating sensor data from both wrists – Ladha, p. 238, last full paragraph on right hand column) to classify the type of the activity performed by the person based on the received data (feature vectors are fed into a statistical classification system that discriminates climbing from non-climbing [type of activity] on a per-frame basis – Ladha, p. 239, first full paragraph).”

Regarding claim 12, Ladha, as modified by Srinivas, Lin, and Ahn, teaches that “expert input is used for training a model used for classifying the skill level (all feature vectors corresponding to vehicle U-turn maneuvers are put together to form a training matrix X; training matrix is used for the design of skill classification based on vehicle U-turn maneuvers; class labels of training matrix are determined based on expert opinions by observing the test data – Lin, paragraphs 380-381).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ladha/Srinivas/Ahn to use expert input to train the model, as disclosed by Lin, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to leverage the experts’ expertise in conducting the training.  See Lin, paragraph 381.

	Claim 6 is a method claim corresponding to device claim 12 and is rejected for the same reason as given in the rejection of that claim.

Regarding claim 13, Ladha, as modified by Srinivas and Lin, discloses that “the device is a smart phone, a wearable smart wristband, a watch and/or is integrated in an item of clothing for wear (ClimbAX sensor system was designed around a watch embodiment – Ladha, p. 238, first paragraph on left-hand column).”

Regarding claim 14, Ladha, as modified by Srinivas, Lin, and Ahn, discloses “indicat[ing] a result of 25 the skill classification to a user (results are visualized both on a session summary basis and at the more fine-grained level of detail corresponding to particular skill criteria from the assessment – Ladha, p. 237, last paragraph before “Recording”).”

Regarding claim 18, Ladha discloses “[a] method of skill classification (can also be implemented as a device – see Ladha, Fig. 2 (showing a smart watch communicatively coupled to an internet database and an external computer for performing data analysis)) comprising:  
30 repeatedly receiving, by … communication circuitry, data indicative of an activity performed by a person and repeatedly detected by a sensor (ClimbAX [sensor] detects climbing activities, which alleviates its user from the necessity of interacting with the device – Ladha, p. 238, first paragraph under “Climb Segmentation”; see also Figure 2 (showing n > 1 climbing sessions, so the data are received repeatedly)), the activity including a physical movement of at least one part of a body of the person (with a view toward practical deployments in realistic climbing scenarios a body-worn sensor approach for capturing climbing activities [physical movements of a body] was adopted – Ladha, p. 237, first paragraph under “Recording”);
classifying, by a computer, a type of the activity performed by the person in accordance with a range of physical movements of at least one part of the body of the person by using the received data (sensor data are uploaded to an analysis platform where climbing oriented data are automatically filtered out and the moves within each climb are automatically detected – Ladha, p. 237, third paragraph under “Automatic Climbing Performance Assessment”; with a view toward practical deployments in realistic climbing scenarios a body-worn sensor approach for capturing climbing activities [physical movements of a body] was adopted – id. at p. 237, first paragraph under “Recording” [so the classification is in accordance with the climbing physical movements]) repeatedly to provide both an indication of the type of the activity and a confidence score representing a confidence that the activity has been classified correctly (sensor data are uploaded to an analysis platform where climbing oriented data are automatically filtered out and the moves within each climb are automatically detected – Ladha, p. 237, third paragraph under “Automatic Climbing Performance Assessment”; statistical classification system discriminates climbing from non-climbing on a per-frame basis [so the classification is repeated] – id. at p. 239, last paragraph before “Move Segmentation”; overall climbing constitutes just 17% of a data set, yet it can be detected very reliably with a specificity of 0.96 [confidence] – id. at p. 242, first paragraph on left-hand column), the confidence score being determined based on low-level classification (feature vectors are fed into a statistical classification system that discriminates climbing from non-climbing on a per-frame [low-level] basis – Ladha, p. 239, last paragraph before “Move Segmentation”; overall climbing constitutes just 17% of a data set, yet it can be detected very reliably with a specificity of 0.96 [confidence] – id. at p. 242, first paragraph on left-hand column [so the confidence score is based on the per-frame/low-level classification]), wherein:
a first type of the activity is classified by a first number of physical movements of at least one part of the body;
a second type of the activity is classified by a second number of physical movements of at least one part of the body;
the second number is less than the first number; and
the first type of the activity is different from the second type of the activity (complex climbing activities essentially consist of sequences of atomic movement units; these moves are defined as continuous limb movements [first type of activity, with a first number of movements] that are temporally surrounded by pauses [second type of activity, different from the first type and containing zero movements – i.e., fewer movements than the first type], i.e., static episodes with no significant displacement of the particular limb of interest – Ladha, p. 239, first paragraph under “Move Segmentation”); [and]
extracting, by the computer, features … using a sliding window (implicit segmentation approach is used to extract analysis frames using a sliding window procedure that extracts frames of 5s length with an overlap of 1s, which captures climbing activities very effectively – Ladha, pp. 238-239, paragraph spanning both pages and paragraph preceding it) ….”
Ladha does not appear to disclose explicitly the remaining limitations of the claim.  However, Srinivas discloses “extracting, by the computer, features of a time series of confidence scores (heart rate sensing module may provide a confidence level associated with a current heart rate; if it is known that heart rate sensor values are relatively noisy at higher speeds, such a property may be incorporated into the confidence time series; current heart rate and confidence level may be used to compute a normalized heart rate [feature] – Srinivas, col. 25, ll. 46-67; fitness tracking device may use activity classification based on motion or heart rate data automatically to determine in what type of physical activity a user is engaged – id. at col. 4, ll. 14-21)….”
See Srinivas, col. 25, ll. 46-67.
Neither Ladha nor Srinivas appears to disclose explicitly the remaining limitations of the claim.  However, Lin discloses “extracting, by the computer, features … using an unsupervised symbolic classification (to evaluate original features and to derive more effective features, feature extraction and feature selection techniques are employed; principal component analysis, which is an unsupervised linear transformation y = UTx, is one example [so the transformation is symbolic] – Lin, paragraphs 449-450; skill classifier then classifies a driver’s driving skill based on a discriminant feature vector – id. at paragraph 452); and
classifying, by the computer, a skill level of the type of the activity of the person on the 35 basis of the features (adjusted skill in a driving scenario is defined as a skill level times scaling factors related to the effects of traffic and road conditions; the equation will also work if the skill characterization of the Nth maneuver outputs a confidence vector skill(N) = [conf(0) conf(1) … conf(k)]T, where conf(i) is the confidence the classifier has that the input pattern belongs to a given class [type of person = person with a given skill level] – Lin, paragraphs 161, 163).”
Ladha, Lin, and Srinivas are all in the field of skill assessment for activities and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ladha and Srinivas to classify the skill level on the basis of the indication of confidence in the classification, as disclosed by Lin, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to improve efficiency and reduce computation by allowing the system to skip further processing if the system has sufficient confidence in the result.  See Lin, paragraph 458.
in training a neural network to recognize [classify] a walking state of a user, a processor may generate an input vector [i.e., feature vector] based on the virtual sensing data; the processor may add sensor noise, which may be white Gaussian noise, to the virtual sensing data – Ahn, col. 1, ll. 43-67 and col. 11, l. 57-col. 12, l. 4 [because the noise is Gaussian, different data points will have varying levels of noise]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ladha, Srinivas, and Lin to allow the system to process data with varying levels of noise, as disclosed by Ahn, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the robustness of the resulting model by making it more tolerant of noise.  See Ahn, col. 11, l. 57-col. 12, l. 4.

Claim 19 is a device claim corresponding to method claim 18 and is rejected for the same reasons as given in the rejection of that claim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ladha in view of Srinivas, Lin, and Ahn and further in view of Mettler May (US 20170061817) (“Mettler May”).
Regarding claim 15, neither Ladha, Srinivas, Lin, nor Ahn appears to disclose explicitly the further limitations of the claim.  However, Mettler May discloses “aggregat[ing] skill classifications (processing of a tennis stroke repertoire can be based on different data aggregations; it is, for example, possible to aggregate the stroke data based on attributes, such as the strokes for the N best outcomes – Mettler May, paragraph 379) and output[ting] an indication of change in the classified skill level (training agent tracks skill status and progress along the training schedule and updates the training elements; longitudinal changes in skill status correspond to the individual’s learning curve; feedback cue can be activated to augment training of a training element – Mettler May, paragraph 24).”
See Mettler May, paragraphs 10, 379.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ladha, Srinivas, Lin, and Ahn and further in view of Limonad et al. (US 20170193395) (“Limonad”).
Regarding claim 20, neither Ladha, Srinivas, Lin, nor Ahn appears to disclose explicitly the further limitations of the claim.  However, Limonad discloses that “the features comprise a mean of the provided confidence scores in each sliding window (feature extraction may be performed on sliding windows obtained by segmentation to extract various features for each window, such as, inter alia, mean and root mean square – Limonad, paragraph 32; note that Ladha discloses the use of confidence scores, and applying the procedure of Limonad to confidence scores would merely be a matter of substituting one type of data for another with predictable results, see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).”
Limonad and the instant application both relate to machine learning on data received from wearable sensors and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ladha, Srinivas, Lin, and Ahn to extract a feature comprising a mean of the data points in each sliding window, as disclosed by Limonad, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to create more compact features that can be input into the machine learning model, thereby reducing the amount of data the model has to process and saving time.  See Limonad, paragraphs 32-33.

feature extraction may be performed on sliding windows obtained by segmentation to extract various features for each window, such as, inter alia, mean and root mean square – Limonad, paragraph 32; note that Ladha discloses the use of confidence scores, and applying the procedure of Limonad to confidence scores would merely be a matter of substituting one type of data for another with predictable results, see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ladha, Srinivas, Lin, and Ahn to extract a root mean square feature from each sliding window, as disclosed by Limonad, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to create more compact features that can be input into the machine learning model, thereby reducing the amount of data the model has to process and saving time.  See Limonad, paragraphs 32-33.

Response to Arguments
Applicant's arguments filed January 22, 2021 (“Remarks”) have been fully considered but they are not persuasive.
	Applicant first remarks that the term “low-level” is definite because an ordinary artisan would know that “low level classification” “pertains to the classification of specific individual components of [a] system, focusing on the details of certain processes.”  Remarks at 10.  However, the relevant question is not whether an ordinary artisan would understand what “low-level” means in the abstract, but whether an ordinary artisan would understand the exact metes and bounds of the term “low level classification” in the context of the instant claims.  Here, the specification equivocates.  On page 4 of the specification as originally filed, it is stated that “[l]ow-level data labels are predetermined characteristics of short sections of data that do not rely on the output of a previous classification step for their generating.”  Page 6 goes on to indicate that some examples of “low level activities” include walking and lifting a limb.  “Low level classification” is 
	Applicant then argues that the previously cited references do not teach the limitations of the claims as amended.  Remarks at 11-14.  These remarks are moot in light of the addition of Ahn to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125